This cause having heretofore been submitted upon the demurrer of the respondent to the information filed in said cause and the co-relators' motion to strike certain portions of the respondent's answer and the demurrer of co-relators to certain portions of the respondent's answer and co-relators' demurrer to respondent's answer as a whole;
It is considered, ordered and adjudged by the court that the said demurrer of the respondent to the information filed in this cause be and the same is hereby overruled; and the said motion to strike and said demurrers filed by co-relators to portions of the answer, and to the answers as a whole, be and they are hereby set down for oral argument before this court on the _____ day of _____ A.D. 1932.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL AND BROWN, J.J., concur. *Page 390